Title: From Alexander Hamilton to Sharp Delany, 11 January 1792
From: Hamilton, Alexander
To: Delany, Sharp


Treasury Department, January 11, 1792. “I think it proper that you make an immediate demand of the difference between foreign Tonnage and foreign Impost and those duties of Tonnage & impost which have been paid at the several entries of the Brig Lydia, which have taken place since the 8th of October 1790.… It is my intention to write to Richd. Carrington Esquire of Richmond in Virginia upon the subject of Mr Gernon’s citizenship.…”
